EXHIBIT 10.10
 
AUTODESK, INC.
 
NONSTATUTORY STOCK OPTION PLAN
as amended through March 20, 2001
 
1.    Purposes of the Plan.    The purposes of this Plan are:
 

 
•
 
to attract and retain the best available personnel for positions of substantial
responsibility,

 

 
•
 
to provide additional incentive to Employees and Consultants, and

 

 
•
 
to promote the success of the Company’s business.

 
Nonstatutory Stock Options may be granted under the Plan.
 
2.    Definitions.    As used herein, the following definitions shall apply:
 
        (a)  “Administrator” means the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
 
        (b)  “Applicable Laws” means the legal requirements relating to the
administration of stock option plans and issuance of stock and stock options
under U. S. state corporate laws, U.S. federal and state securities laws, the
Code and the applicable laws of any foreign country or jurisdiction where
Options will be or are being granted under the Plan.
 
        (c)  “Board” means the Board of Directors of the Company.
 
        (d)  “Code” means the Internal Revenue Code of 1986, as amended.
 
        (e)  “Committee” means a Committee appointed by the Board in accordance
with Section 4 of the Plan.
 
        (f)  “Common Stock” means the Common Stock of the Company.
 
        (g)  “Company” means Autodesk, Inc., a Delaware corporation.
 
        (h)  “Consultant” means any person, including an advisor, engaged by the
Company or a parent, subsidiary or affiliate to render services. The term
“Consultant” shall not include any person who is also an Officer or Director of
the Company.
 
        (i)  “Director” means a member of the Board.



--------------------------------------------------------------------------------

 
        (j)  “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
 
        (k)  “Employee” means any person, except for Officers and Directors,
employed by the Company or any parent, subsidiary or affiliate of the Company.
 
        (l)  “Fair Market Value” means, as of any date, the closing sales price
for the Common Stock (or the closing bid, if no sales were reported) as quoted
on any established stock exchange or national market system, including without
limitation The Nasdaq National Market or The Nasdaq SmallCap Market of The
Nasdaq Stock Market, for the date of such determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable.
 
        (m)  “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant. The Notice of Grant
is part of the Option Agreement.
 
        (n)  “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
        (o)  “Option” means a stock option granted pursuant to the Plan. Options
granted under the Plan are nonstatutory stock options.
 
        (p)  “Option Agreement” means a written agreement between the Company
and an Optionee evidencing the terms and conditions of an individual Option
grant. The Option Agreement is subject to the terms and conditions of the Plan.
 
        (q)  “Optioned Stock” means the Common Stock subject to an Option.
 
        (r)  “Optionee” means an Employee or Consultant who holds an outstanding
Option.
 
        (s)  “Plan” means this Nonstatutory Stock Option Plan.
 
        (t)  “Share” means a share of the Common Stock, as adjusted in
accordance with Section 12 of the Plan.
 
3.     Stock Subject to the Plan.    Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 8,450,000 Shares. The Shares may be authorized, but unissued,
or reacquired Common Stock.
 
        If an Option expires or becomes unexercisable without having been
exercised in full, the unpurchased Shares which were subject thereto shall
become available for future grant or sale under the Plan (unless the Plan has
terminated).



2



--------------------------------------------------------------------------------

 
4.    Administration of the Plan.
 
        (a)  Administration.    The Plan shall be administered by (i) the Board
or (ii) a Committee designated by the Board, which Committee shall be
constituted to satisfy Applicable Laws. Once appointed, such Committee shall
serve in its designated capacity until otherwise directed by the Board. The
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Applicable Laws.
 
        (b)  Powers of the Administrator.    Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discretion:
 
              (i)    to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(l) of the Plan;
 
              (ii)    to select the Consultants and Employees to whom Options
may be granted hereunder;
 
              (iii)   to determine whether and to what extent Options are
granted hereunder;
 
              (iv)   to determine the number of shares of Common Stock to be
covered by each Option granted hereunder;
 
              (v)    to approve forms of agreement for use under the Plan;
 
              (vi)   to determine the terms and conditions, not inconsistent
with the terms of the Plan, of any award granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options may be exercised (which may be based on performance
criteria), any vesting acceleration or waiver of forfeiture restrictions, and
any restriction or limitation regarding any Option or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine;
 
              (vii)   to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;
 
              (viii)  to prescribe, amend and rescind rules and regulations
relating to the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws;



3



--------------------------------------------------------------------------------

 
              (ix)   to modify or amend each Option (subject to Section 14(b) of
the Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;
 
              (x)    to authorize any person to execute on behalf of the Company
any instrument required to effect the grant of an Option previously granted by
the Administrator;
 
              (xi)   to determine the terms and restrictions applicable to
Options;
 
              (xii)   to allow Optionees to satisfy withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Option that number of Shares having a Fair Market Value equal to
the amount required to be withheld; and
 
              (xiii)  to make all other determinations deemed necessary or
advisable for administering the Plan.
 
        (c)  Effect of Administrator’s Decision.    The Administrator’s
decisions, determinations and interpretations shall be final and binding on all
Optionees and any other holders of Options.
 
5.    Eligibility.    Stock Options may be granted to Employees and Consultants.
 
6.    Limitations.    Neither the Plan nor any Option shall confer upon an
Optionee any right with respect to continuing the Optionee’s employment or
consulting relationship with the Company, nor shall they interfere in any way
with the Optionee’s right or the Company’s right to terminate such employment or
consulting relationship at any time, with or without cause.
 
7.    Term of Plan.    The Plan shall become effective upon its adoption by the
Board. It shall continue in effect until terminated under Section 14 of the
Plan.
 
8.    Term of Option.    The term of each Option shall be stated in the Notice
of Grant.
 
9.    Option Exercise Price and Consideration.
 
        (a)  Exercise Price.    The per share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be determined by the
Administrator.
 
        (b)  Waiting Period and Exercise Dates.    At the time an Option is
granted, the Administrator shall fix the period within which the Option may be
exercised and shall determine any conditions which must be satisfied before the
Option may be exercised. In so doing, the Administrator may specify that an
Option may not be exercised until either the completion of a service period or
the achievement of performance criteria with respect to the Company or the
Optionee.



4



--------------------------------------------------------------------------------

 
        (c)  Form of Consideration.    The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. Such consideration may consist entirely of:
 
              (i)    cash;
 
              (ii)    check;
 
              (iii)   promissory note;
 
              (iv)   other Shares which (A) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six months
on the date of surrender, and (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised;
 
              (v)    delivery of a properly executed exercise notice together
with such other documentation as the Administrator and the broker, if
applicable, shall require to effect an exercise of the Option and delivery to
the Company of the sale or loan proceeds required to pay the exercise price;
 
              (vi)   a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;
 
              (vii)   any combination of the foregoing methods of payment; or
 
              (viii)  such other consideration and method of payment for the
issuance of Shares to the extent permitted by Applicable Laws.
 
10.    Exercise of Option.
 
        (a)  Procedure for Exercise; Rights as a Shareholder.    Any Option
granted hereunder shall be exercisable according to the terms of the Plan and at
such times and under such conditions as determined by the Administrator and set
forth in the Option Agreement.
 
              An Option may not be exercised for a fraction of a Share.
 
              An Option shall be deemed exercised when the Company receives: (i)
written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his



5



--------------------------------------------------------------------------------

or her spouse. Until the Shares are issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. The Company shall issue (or cause to be issued) such
Shares promptly after the Option is exercised. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12 of the Plan.
 
               Exercising an Option in any manner shall decrease the number of
Shares thereafter available, both for purposes of the Plan and for sale under
the Option, by the number of Shares as to which the Option is exercised.
 
        (b)  Termination of Employment or Consulting Relationship.    In the
event an Optionee ceases to be an Employee or Consultant, other than upon the
Optionee’s death or Disability, the Optionee may exercise his or her Option
within such period of time as is specified in the Notice of Grant to the extent
that he or she is entitled to exercise it on the date of termination (but in no
event later than the expiration of the term of such Option as set forth in the
Notice of Grant). In the absence of a specified time in the Notice of Grant, the
Option shall remain exercisable for three (3) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not entitled to
exercise his or her entire Option, the Shares covered by the unexercisable
portion of the Option shall revert to the Plan. If, after termination, the
Optionee does not exercise his or her Option within the time specified by the
Administrator, the Option shall terminate, and the Shares covered by such Option
shall revert to the Plan.
 
               Notwithstanding the above, in the event of an Optionee’s change
in status from Consultant to Employee or Employee to Consultant, the Optionee’s
Continuous Status as an Employee or Consultant shall not automatically terminate
solely as a result of such change in status.            
 
        (c)  Disability of Optionee.    In the event an Optionee ceases to be an
Employee or Consultant as a result of the Optionee’s Disability, the Optionee
may exercise his or her Option at any time within twelve (12) months (or such
other period of time as is determined by the Administrator) from the date of
termination, but only to the extent that the Optionee is entitled to exercise it
on the date of termination (and in no event later than the expiration of the
term of the Option as set forth in the Notice of Grant). If, on the date of
termination, the Optionee is not entitled to exercise his or her entire Option,
the Shares covered by the unexercisable portion of the Option shall revert to
the Plan. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
 
        (d)  Death of Optionee.    In the event of the death of an Optionee, the
Option shall become fully exercisable, including as to Shares for which it would
not otherwise be exercisable and may be exercised at any time within twelve (12)
months (or such other period of time as is determined by the Administrator)
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Notice of Grant), by the Optionee’s
estate or by a person who acquired the right



6



--------------------------------------------------------------------------------

to exercise the Option by bequest or inheritance. If, after death, the
Optionee’s estate or a person who acquired the right to exercise the Option by
bequest or inheritance does not exercise the Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
 
11.    Non-Transferability of Options.    Unless otherwise specified by the
Administrator in the Option Agreement, an Option may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Optionee, only by the Optionee.
 
12.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
 
        (a)  Changes in Capitalization.    Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Option and the number of Shares which have been authorized for issuance under
the Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share covered by each such outstanding Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of Shares of
stock of any class, or securities convertible into Shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Option.
 
        (b)  Dissolution or Liquidation.    In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Optionee as soon as practicable prior to the effective date of such proposed
transaction. The Administrator in its discretion may provide for all Options to
vest and for an Optionee to have the right to exercise his or her Option until
ten (10) days prior to such transaction as to all of the Optioned Stock covered
thereby, including Shares as to which the Option would not otherwise be vested
and exercisable. To the extent it has not been previously exercised, an Option
will terminate immediately prior to the consummation of such proposed action.
 
        (c)  Merger or Asset Sale.    In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option shall be assumed or an equivalent option
or right substituted by the successor corporation or a Parent or Subsidiary of
the successor corporation, or in the event that the successor corporation
refuses to assume or substitute for the Option, the Option shall fully vest and
the Optionee shall have the right to exercise the Option as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested



7



--------------------------------------------------------------------------------

and exercisable. If an Option is exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option shall be fully
vested and exercisable for a period of fifteen (15) days from the date of such
notice, and the Option shall terminate upon the expiration of such period. For
the purposes of this paragraph, the Option shall be considered assumed if,
following the merger or sale of assets, the option or right confers the right to
purchase or receive, for each Share of Optioned Stock subject to the Option
immediately prior to the merger or sale of assets, the consideration (whether
stock, cash, or other securities or property) received in the merger or sale of
assets by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets was not solely common stock of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Option, for each
Share of Optioned Stock subject to the Option, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.
 
13.  Date of Grant.    The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.
 
14.    Amendment and Termination of the Plan.
 
         (a)  Amendment and Termination.    The Board may at any time amend,
alter, suspend or terminate the Plan.
 
         (b)  Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
 
15.    Conditions Upon Issuance of Shares.
 
         (a)  Legal Compliance.    Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares shall comply with all Applicable Laws, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
 
         (b)  Investment Representations.    As a condition to the exercise of
an Option, the Company may require the person exercising such Option to
represent and warrant at the time of any such



8



--------------------------------------------------------------------------------

exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.
 
16.    Liability of Company.    The inability of the Company to obtain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.
 
17.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.



9